*769The opinion of the court was delivered by
McEnery, J.
Many of the facts to the proper understanding of this case are stated in the ease No. 11,531, of Gumbel & Co. vs. J. A. Boyer et als., just decided. Ante., p. 762.
The defendant in that case took a devolutive appeal. The defendant, Boyer, refusing to comply with his bid, the sheriff, in pursuance to the decree, advertised the property for sale. In doing so, he advertised the property as being sold under a fi. fa. instead of a writ of seizure and sale, issued in pursuance of an order of seizure and sale. Eor this reason the defendant, Boyer, enjoined the sale. Gumbel & Co. intervened; objection was made to their intervention. It was properly overruled, as they had an interest in the sale of the property to realize the amount of the concurrent mortgage note which they held.
There was no personal judgment rendered in this case under which a fi. fa. could issue. This is not denied, and it is admitted that the proceeding was irregular, but the defence is that it was the fault of the printer, and that the defendant has' shown no irreparable injury, and was not the owner of the property, and had no interest in arresting the sale.
The decree of the District Court was that the defendant, Boyer, had not complied with his bid, and the property was ordered to be again offered for sale. This judgment was nob suspensively appealed from, and there was nothing in the way of its execution. Boyer was therefore a stranger to the proceeding under the order of court, and was without interest to arrest the sale of the property.. The second order to sell was in effect an interlocutory order carrying into execution a judgment not arrested by a suspensive appeal. Whan vs. Irwin, 27 An. 708; State vs. Judge, 30 An. 229; Boutte vs. Executors of Boutte, 30 An. 177; State ex rel. Remington Paper Co., 45 An. 1418; Murphy vs. Murphy, 45 An. 1482.
It is therefore ordered, adjudged and decreed that the judgment appealed from be annulled, avoided and reversed, and the injunction issued herein be dissolved at costs of plaintiff in injunction.